18-01008-mg     Doc 62     Filed 08/22/19    Entered 08/22/19 11:45:14          Main Document
                                            Pg 1 of 13


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       FOR PUBLICATION
 In re:
          CORPORATE RESOURCE                           Chapter 11
          SERVICES, INC., et al.,
                                                       Case No. 15-12329 (MG)
                               Debtors.
                                                       (Jointly Administered)



 JAMES S. FELTMAN, not individually but
 solely in his capacity as Chapter 11 Trustee of
 the Estate of Corporate Resource Services,
 Inc., et al.
                               Plaintiff,
                    v.                                 Adv. Pro. Case No. 18-01008 (MG)
 CULMIN STAFFING GROUP, INC.,
                                  Defendant.



  MEMORANDUM OPINION AND ORDER GRANTING IN PART AND DENYING IN
    PART MOTION IN LIMINE TO STRIKE DEFENDANT’S EXPERT REPORT
A P P E A R A N C E S:
TOGUT, SEGAL & SEGAL LLP
Attorneys for James S. Feltman, Not Individually but Solely in His Capacity
as Chapter 11 Trustee of Corporate Resource Services, Inc., et al.
One Penn Plaza, Suite 3335
New York, New York 10119
(212) 594-5000
By:    Neil Berger, Esq.
       Patrick Marecki. Esq.

GIORDANO, HALLERAN & CIESLA
Attorneys for Defendant Culmin Staffing Group, Inc.
125 Half Mile Road, Suite 300
Red Bank, N.J. 07701-6777
By:    Donald F. Campbell, Jr., Esq.
       Christopher J Marino, Esq.




                                                   1
18-01008-mg       Doc 62      Filed 08/22/19     Entered 08/22/19 11:45:14     Main Document
                                                Pg 2 of 13


MARTIN GLENN
UNITED STATES BANKRUPTCY JUDGE

        James S. Feltman, the Chapter 11 trustee (the “Plaintiff” or “Trustee”) of the above-

referenced debtors (the “Debtors”), moves to strike the opinions, testimony, and rebuttal report

of James D. Gardner (“Gardner”), the sole purported expert proffered by defendant Culmin

Staffing Group, Inc. (“Culmin”), from use at the trial in this adversary proceeding. (“Trustee’s

Motion to Strike,” ECF Doc. # 42.) Culmin filed an opposition to the motion. (Culmin’s Brief

in Opposition to Trustee’s Motion to Strike, “Culmin’s Opposition,” ECF Doc. # 52.) The

Trustee filed a reply, largely reiterating the arguments made in the Trustee’s Motion to Strike.

(“Reply,” ECF Doc. # 56.) Culmin has demanded a jury trial and has a motion to withdraw the

reference pending in the district court. In considering this motion, the Court assumes that this

case will be tried to a jury in the district court.

        For the reasons explained below, the Court grants in part and denies in part the Trustee’s

pretrial Daubert motion.

                                       I.       BACKGROUND

        A.      Trustee’s Motion to Strike

        This case concerns the value of CRS’s Florida business (the “Florida Business”)

which was transferred to Culmin pursuant to the prepetition Asset Purchase Agreement

between CRS and Culmin, dated March 2, 2015 (the “APA”). On April 3, 2019, the

Trustee’s testifying expert in this case, Manish Kumar (“Kumar”) of Goldin Associates,

LLC, submitted a written report (the “Kumar Report” or “Goldin Report”) detailing his

opinions that, as of the March 16, 2015 APA closing date: (i) the going concern value of the

CRS Florida Business acquired by Culmin was between $9.2 - $11.6 million and (ii) the

orderly liquidation value of the CRS Florida Business acquired by Culmin was between $4.0

- $5.5 million. According to the Trustee, Culmin paid a total of $4,700 for the Florida


                                                      2
18-01008-mg        Doc 62    Filed 08/22/19    Entered 08/22/19 11:45:14        Main Document
                                              Pg 3 of 13


Business plus a $25,000 escrow to Focus Management Group USA, Inc., which was never

released to the Debtors.

          On May 13, 2019, Gardner submitted the Gardner Report. The report really

encompasses two separate parts—Gardner’s criticism and attack on the Goldin Report, and

Gardner’s opinion that the “value for the assets contained in the APA is $113,000.” The

Trustee contends that Gardner’s valuation is remarkably low for assets which in 2014 were

allegedly responsible for approximately $38 million in revenue and $2 million in EBITDA.

Kumar’s June 3, 2019 rebuttal report (the “Kumar Rebuttal Report”) challenges Gardner’s

valuation. But, for the most part, the Daubert motion and Culmin’s opposition deal with

Gardner’s valuation conclusion rather than with Gardner’s criticism of the analysis and

conclusions in the Goldin Report.

          As explained below, the Court grants the Daubert motion with respect to Gardner’s

opinion of value ($113,000) because Gardner’s methodology—particularly his reliance on

EBITDA figures taken from a publication with which he was unfamiliar and conducted no

independent diligence—was unsupportable. On the other hand, the Court denies the Daubert

motion with respect to Gardner’s criticism of the analysis and conclusions in the Goldin

Report.

          The Trustee argues that Gardner is unqualified to provide expert valuation

testimony. It is undisputed that Gardner has no experience relating to the staffing industry

in which CRS operated and in which Culmin operates. The Trustee also contends that

Gardner has “no professional, industry or academic credentials” relevant to the task

undertaken. The Trustee alleges that Gardner’s sole qualification is his “decades-long

close friendship with Jeff Raymond (‘Raymond’), Culmin’s CEO, and the deep financial

interests shared between them – indeed, in the last few years Gardner has earned hundreds

of thousands of dollars in compensation from his work for Raymond’s affiliated

companies.” (Trustee’s Motion to Strike at 2-3.) The Trustee argues that Gardner’s



                                                      3
18-01008-mg        Doc 62      Filed 08/22/19       Entered 08/22/19 11:45:14              Main Document
                                                   Pg 4 of 13


connection to Raymond disqualifies him from acting as an expert in this case.

          The Trustee also challenges Gardner’s methodology. According to the Motion:

                 the Gardner Report: (i) valued only those customers actually
                 retained by Culmin, instead of valuing the assets acquired by
                 Culmin pursuant to the APA; (ii) uses a mix of valuation dates for
                 different purposes to artificially manufacture as low a valuation as
                 possible; (iii) provides knowingly false opinions concerning
                 termination letters allegedly sent to APA customers; and (iv) omits
                 a host of critical information and disclosures that are required by
                 applicable valuation standards and the Federal Rules of Civil
                 Procedure (the “Federal Rules”).

(Trustee’s Motion to Strike at 3.)

          Gardner admitted in his deposition that in arriving at his opinion of value, he used the exact

EBITDA range taken from the article and that neither he nor anyone else attempted to verify the

authors’ methodology.1

          B.     Culmin’s Opposition to Motion to Strike

          Culmin’s Brief in Opposition to Trustee’s Motion to Strike (Culmin’s Opposition) argues

that Gardner prepared his report based on his decades of experience in evaluating companies.

Gardner testified in his deposition that his area of expertise is “corporate finance, financial

management, cash forecasting, assisting companies with obtaining financing, valuation and other

chief financial operating activities.”

           Gardner testified that he graduated with a bachelor’s degree in Arts from Wartburg

    College in Waverly, Iowa in 1974, obtained a Master’s degree in Business Administration from

    Fairleigh Dickinson University in 1988, and Masters of Science in Management from Stanford

    University in 1988. Currently, Gardner is the President of Gardner Consulting, a consulting

    company that advises small to medium sized businesses on obtaining financing, management


1
          Gardner testified that there is no way of verifying how the authors reached these multiples, other than
calling them and asking, which neither he nor anyone else did. (Gardner Deposition Transcript, ECF Doc. # 42-8 at
151:4–153:14.)


                                                            4
18-01008-mg      Doc 62     Filed 08/22/19    Entered 08/22/19 11:45:14          Main Document
                                             Pg 5 of 13


 reporting, accounting and valuation.

       Gardner testified that he has over 45 years of work experience, 20 of which is with

companies where he was required to perform valuation work. He asserts that he has performed

approximately 75 valuations for a venture capital firm. He also asserts that he has reviewed and

analyzed hundreds of business plans, prepared discounted cash flow analyses, and performed at

least annual valuations of the companies in which the venture capital firm for whom he did

his work invested during the periods from 2010-2013 and 2016 to present. He also testified

that he performed 50 to 100 analyses of business plans where companies were seeking

investments, including his work reviewing business plans, assessing financial forecasts, creating

valuation models, making adjustments based on experience, reviewing margins, capital intensity

and working capital requirements, and developing cost of capital based on cost of equity,

determining after-tax costs of debt, free cash flows, and discounted cash flows.

       Gardner’s criticism and analysis of the Goldin Report is, in the Court’s view, “fair

game.” The trier of fact may credit or reject the criticism. It reflects Culmin’s theory of the

case, what it bought from CRS, and what reasonable assumptions could be made about future

cash flows from the acquired business. Gardner criticizes the assumptions and data that Kumar

used in arriving at his opinion. To that extent, the Daubert motion is denied. But, to the extent

the Gardner purports to express his own opinion on value, the Gardner report and his testimony

fail to satisfy the standards required for permissible expert testimony under Daubert and its

progeny, and to that extent, the Daubert motion is granted.

                                  II.     LEGAL STANDARD

       A.      Motions in Limine

       “The purpose of an in limine motion is to aid the trial process by enabling the Court to

rule in advance of trial on the relevance of certain forecasted evidence, as to issues that are


                                                      5
18-01008-mg      Doc 62      Filed 08/22/19     Entered 08/22/19 11:45:14           Main Document
                                               Pg 6 of 13


definitely set for trial, without lengthy argument at, or interruption of, the trial.” Highland

Capital Mgmt., L.P. v. Schneider, 379 F. Supp. 2d 461, 467 (S.D.N.Y. 2005) (quoting Palmieri

v. Defaria, 88 F.3d 136, 141 (2d Cir.1996)). “However, evidence should be excluded on a

motion in limine only when the evidence is clearly inadmissible on all potential grounds.” MBIA

Ins. Corp. v. Patriarch Partners VIII, LLC, No. 09 CIV. 3255, 2012 WL 2568972, at *2

(S.D.N.Y. July 3, 2012) (internal quotation marks and citations omitted). Further, the Court may

reserve judgment on the motion until the appropriate factual context is developed at trial. Nat’l

Union Fire Ins. Co. of Pittsburgh, Pa. v. L.E. Myers Co. Grp., 937 F. Supp. 276, 287 (S.D.N.Y.

1996).

         B.     Relevance Under Rules 401 and 402

         Federal Rule of Evidence (“Rule”) 402 provides that relevant evidence is admissible.

Rule 401 provides that “[e]vidence is relevant if: (a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of consequence in

determining the action.” FED. R. EVID. 401. Rule 401’s bar is fairly low, and an “incremental

effect” is “sufficient” to clear it. See, e.g., United States v. Certified Envtl. Servs., Inc., 753 F.3d

72, 90 (2d Cir. 2014); Fed. Hous. Fin. Agency v. Nomura Holding America, Inc., 74 F.Supp.3d

639, 651 (S.D.N.Y. 2015) (holding that evidence “need not be conclusive in order to be relevant.

An incremental effect is sufficient.”) (citing Certified Envtl. Serv., 753 F.3d at 90)); United

States v. White, 692 F.3d 235, 246 (2d Cir. 2012) (explaining that Rule 401 prescribes a “very

low standard”) (citing United States v. Al-Moayad, 545 F.3d 139, 176 (2d Cir. 2008)).

         C.     Rule 702

         Rule 702 permits opinion testimony from a “witness who is qualified as an expert by

knowledge, skill, experience, training, or education.” FED. R. EVID. 702. As the Supreme Court

has explained, expert testimony admissible under Rule 702 “rests on a reliable foundation and is


                                                       6
18-01008-mg      Doc 62     Filed 08/22/19    Entered 08/22/19 11:45:14          Main Document
                                             Pg 7 of 13


relevant to the task at hand.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993).

The Daubert standard applies to all expert testimony. Kumho Tire Co. v. Carmichael, 526 U.S.

137, 147 (1999). Testimony must be reliable, which requires the Court to perform “a

preliminary assessment of whether the reasoning or methodology underlying the testimony is

scientifically valid and whether that reasoning or methodology properly can be applied to the

facts in issue.” Daubert, 509 U.S. at 592–93. The Second Circuit has held that:

               In assessing reliability, “the district court should consider the
               indicia of reliability identified in Rule 702, namely, (1) that the
               testimony is grounded on sufficient facts or data; (2) that the
               testimony is the product of reliable principles and methods; and (3)
               that the witness has applied the principles and methods reliably to
               the facts of the case.

United States v. Williams, 506 F.3d 151, 160 (2d Cir. 2007) (quoting Amorgianos v. Nat’l R.R.

Passenger Corp., 303 F.3d 256, 265 (2d Cir. 2002).

       Courts have frequently excluded expert reports where the purported expert did not

independently perform the test central to his or her testimony, but instead relied on the work of

others. See e.g. In re Rezulin Prod. Liab. Litig., 441 F. Supp. 2d 567, 577 (S.D.N.Y. 2006)

(excluding expert reports relating to a product’s potential effects on liver enzymes, where the

doctor did not measure the liver enzymes or their effects); see also JRL Enterprises, Inc. v.

Procorp Assocs., Inc., 2003 WL 21284020, at *8 (E.D. La. June 3, 2003) (excluding expert who

did “no independent analysis” of report he relied on).

       The district court in JRL Enterprises, 2003 WL 21284020, at *8, relied on the Tenth

Circuit’s decision in TK-7 Corp. v. Estate of Barbouti, 993 F.2d 722, 732 (10th Cir. 1993), where

the court explained that Rule 703 “is certainly not satisfied in this case, where the expert failed to

demonstrate any basis for concluding that another individual’s opinion on a subjective financial




                                                      7
18-01008-mg          Doc 62     Filed 08/22/19       Entered 08/22/19 11:45:14                Main Document
                                                    Pg 8 of 13


prediction was reliable.”2 In TK-7 Corporation, the court held that one expert could not rely on

the figures calculated by another expert where the proffered expert did not conduct any

investigation of the other expert’s figures. “[T]he fact that [the expert] relied upon the report did

not relieve the plaintiffs from their burden of proving the underlying assumptions contained in

the report.” TK-7 Corp., 993 F.2d at 732.

        Reliance on reports prepared by others is a particular issue here because Gardner relied

on EBITDA multiples taken from an article written by Sam Sacco and Brian Kennedy. That

article is, of course, hearsay, and to be admissible as a basis for Gardner’s opinion about value,

Evidence Rule 703 must be satisfied. Gardner does not know either author, he is not aware of

their valuation credentials, and he does not know anything about their valuation experience.

Applying the EBITDA multiple from this article, Gardner arrived at his $113,000 value. See

Gardner Deposition Transcript at 134:6–142:3, ECF Doc. # 42-8. As the opinion in TK-7

Corporation explained:

                 Hearsay is normally not permitted into evidence because the
                 absence of an opportunity to cross-examine the source of the hearsay
                 information renders it unreliable. Rule 703 permits experts to rely
                 on hearsay, though, because the expert’s “validation, expertly
                 performed and subject to cross-examination, ought to suffice for
                 judicial purposes.” Rule 703, Advisory Committee Notes. That
                 rationale is certainly not satisfied in this case, where the expert failed
                 to demonstrate any basis for concluding that another individual’s
                 opinion on a subjective financial prediction was reliable, other than
                 the fact that it was the opinion of someone he believed to be an

2
        Rule 703 provides as follows:

        An expert may base an opinion on facts or data in the case that the expert has been made
        aware of or personally observed. If experts in the particular field would reasonably rely on
        those kinds of facts or data in forming an opinion on the subject, they need not be
        admissible for the opinion to be admitted. But if the facts or data would otherwise be
        inadmissible, the proponent of the opinion may disclose them to the jury only if their
        probative value in helping the jury evaluate the opinion substantially outweighs their
        prejudicial effect.

FED. R. EVID. 703.


                                                              8
18-01008-mg      Doc 62     Filed 08/22/19    Entered 08/22/19 11:45:14           Main Document
                                             Pg 9 of 13


               expert who had a financial interest in making an accurate prediction.
               Dr. Boswell’s lack of familiarity with the methods and the reasons
               underlying Werber’s projections virtually precluded any assessment
               of the validity of the projections through cross-examination of Dr.
               Boswell. Cf. In re: James Wilson Associates, 965 F.2d 160, 173 (7th
               Cir.1992) (The judge must make sure that the expert isn’t being used
               as a vehicle for circumventing the rule against hearsay.) Moreover,
               while Boswell testified that he considered the Werber study reliable
               and adequate, there was no evidence that other experts in his field
               would rely on such a study and would adopt it for purposes of
               forming an opinion of the amount of lost profits of an unestablished
               business. Cf. Wilson v. Merrell Dow Pharmaceuticals, Inc., 893
               F.2d 1149, 1153 (10th Cir.1990) (Information must be of a type
               reasonably relied upon by others in the witness’ field of expertise.);
               3 J. Weinstein & M. Burger, Weinstein’s Evidence ¶ 703[03] at 703–
               25 (1988) (The rule implicitly requires that the information be
               viewed as reliable by some independent, objective standard beyond
               the opinion of the individual witness.). The record simply does not
               support appellants’ contention that the use of the Werber projections
               was proper under Rule 703.

993 F.2d at 732–33.

        Testimony must also be relevant, which means it must “assist the trier of fact to

 understand the evidence or to determine a fact in issue.” Daubert, 509 U.S. at 591–92. Still,

 the inquiry is a flexible one and it is not necessary to evaluate every specific factor in every

 case. Id. The reliability of a proposed expert’s testimony “entails a preliminary assessment of

 whether the reasoning or methodology underlying the testimony is scientifically valid and of

 whether that reasoning or methodology properly can be applied to the facts in issue.” Id. at

 592–93.

       In Daubert, the Supreme Court identified factors that may bear upon the reliability of

proposed scientific testimony, including: (i) whether the theory or technique can be, and has

been, tested; (ii) whether it has been subjected to peer review and publication; (iii) the known or

potential error rate of the technique; (iv) the existence and maintenance of standards controlling

the technique’s operation; and (v) whether the technique or theory has gained widespread



                                                      9
18-01008-mg      Doc 62     Filed 08/22/19 Entered 08/22/19 11:45:14             Main Document
                                          Pg 10 of 13


acceptance in the relevant scientific community. Id. at 593-94 (noting that these factors do not

constitute “a definitive checklist or test”). In Kumho Tire Co., 526 U.S. at 141, the Supreme

Court held that a court may apply the Daubert factors, as appropriate, in cases dealing with

technical or “other specialized,” but non-scientific, testimony.

       The party seeking to admit an expert bears the burden of demonstrating admissibility by a

preponderance of the evidence. See id. at 160–61; see also Lippe v. Bairnco Corp., 288 B.R.

678, 685–87 (S.D.N.Y. 2003), aff’d, 99 F. App’x 274 (2d Cir. 2004).

       In order to be admissible, “[a]n expert opinion requires some explanation as to how the

expert came to his conclusion and what methodologies or evidence substantiate that conclusion.”

Riegel v. Medtronic, Inc., 451 F.3d 104, 127 (2d Cir. 2006), aff’d on other grounds, 552 U.S.

312 (2008). “A minor flaw in an expert’s reasoning or a slight modification of an otherwise

reliable method” does not itself require exclusion; exclusion is only warranted “if the flaw is large

enough that the expert lacks good grounds for his or her conclusions.” Amorgianos v. Nat’l R.R.

Passenger Corp., 303 at 267 (citation and quotation marks omitted). “[O]ur adversary system

provides the necessary tools for challenging reliable, albeit debatable, expert testimony.” Id.

“Vigorous cross-examination, presentation of contrary evidence, and careful instruction on the

burden of proof are the traditional and appropriate means of attacking shaky but admissible

evidence.” Id. (quoting Daubert, 509 U.S. at 596).

       Relevance is a low bar, but it still must be satisfied. The Court must find that the expert

testimony would be relevant in assisting the trier of fact’s determination of value. But each side

is permitted to provide relevant evidence to support its plausible theory of the case.

                                      III.    DISCUSSION

       The Trustee’s arguments to strike Gardner’s testimony center around Gardner’s lack of

experience providing litigation valuation services and the lack of textual authority for Gardner’s


                                                     10
18-01008-mg      Doc 62     Filed 08/22/19 Entered 08/22/19 11:45:14              Main Document
                                          Pg 11 of 13


opinion and methodologies.

       Gardner’s lack of experience in litigation is not disqualifying; work experience can and

often does provide a proper basis for required expertise. Gardner testified about his many years

of experience in financial analysis and valuation services; this experience clearly satisfies the

threshold required to permit Gardner to testify as an expert in this case. These critiques go to the

weight the trier of fact should give to Gardner’s testimony rather than to its admissibility.

       Gardner should not be disqualified because he does not have the expertise of valuing

staffing companies or the narrow disputes in this lawsuit. The lack of industry-specific

experience is not disqualifying. See, e.g., Stagl v. Delta Air Lines, Inc., 117 F.3d 76, 82 (2d Cir.

1997) (reversing lower court decision to preclude expert testimony on the ground that he was

unqualified “because his expertise was insufficiently tailored to the facts of this case” and noting

that “it is error to exclude” experts with “more general qualifications”); Washington v. Kellwood

Co., 105 F. Supp. 3d 293, 308 (S.D.N.Y. 2015) (finding a valuation expert qualified to value a

company even though the expert lacked experience in the specific industry because a “court will

not exclude the testimony solely on the ground that the witness lacks expertise in the specialized

areas that are directly pertinent”) (quoting Arista Records LLC v. Lime Group LLC, No. 06-cv-

5936 (KMW), 2011 WL 1674796, at *3 (S.D.N.Y. May 2, 2011)).

       Gardner’s deposition testimony supports Culmin’s argument that Gardner’s work

experience provided a sound basis for Gardner’s analysis, at least with respect to his criticism of

the Goldin Report. Gardner provided a plausible explanation why it was improper for Kumar to

value the business based on all customers previously supported by CRS in the offices that

Culmin acquired rather than based only on the customers retained by Culmin. Culmin was not

licensed to provide certain personal employment services, there were no non-compete or non-




                                                     11
18-01008-mg      Doc 62     Filed 08/22/19 Entered 08/22/19 11:45:14              Main Document
                                          Pg 12 of 13


solicitation agreements with customers of CRS, and numerous termination letters were issued by

CRS customers before Culmin’s acquisition. (Culmin’s Opposition at 7.) Gardner also testified

that he believed that Kumar used unreasonable projected revenue growth in his valuation

analysis. (Id.) The Trustee may challenge Gardner’s assumptions, but Gardner’s expert

testimony supports a viable theory of the case that the finder of fact is free to accept or reject.

The portion of Gardner’s testimony criticizing Kumar’s testimony and the Goldin Report is

admissible.

       The lack of any support for Garner’s methodology in deriving and expressing his opinion

of value is more troublesome. Gardner essentially admitted that his valuation relied exclusively

on EBITDA multiples taken from an article prepared by others, with no independent diligence as

to the reasonableness of the numbers or their applicability to the circumstances of this case; this

is disqualifying. The applicable law explained by the Tenth Circuit’s decision in TK-7 Corp.,

993 F.2d at 732–33, discussed above, applies here. Therefore, Gardner’s opinion on value is not

admissible.

         The remainder of the Trustee’s arguments challenging Gardner’s opinions are proper

 subjects for cross-examination but do not support striking Gardner’s proposed testimony. The

 Trustee’s argument about Gardner’s alleged conflict of interests is not disqualifying, although it

 certainly provides substantial grist for cross-examination.

                                      IV.     CONCLUSION

       For the reasons explained above, the Trustee’s Motion to Strike is GRANTED IN PART

and DENIED IN PART. To the extent the motion is denied, this Court’s ruling only means that

Gardner may be permitted to provide opinion testimony challenging the assumptions, analysis

and conclusions in the Goldin Report and in Kumar’s testimony. The trial judge, of course, will



                                                      12
18-01008-mg      Doc 62     Filed 08/22/19 Entered 08/22/19 11:45:14             Main Document
                                          Pg 13 of 13


have to resolve objections at trial to specific testimony by Gardner as the factual context is

developed at trial. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. L.E. Myers Co. Grp., 937 F.

Supp. 276, 287 (S.D.N.Y. 1996).

         IT IS SO ORDERED.
Dated:     August 22, 2019
           New York, New York


                                              _____   Martin Glenn____________
                                                     MARTIN GLENN
                                              United States Bankruptcy Judge




                                                      13
